internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom fi p -plr-110916-99 date aug ty company adviser fund a fund b fund c yeara yearb year c year d yeare year f year g state x this is in reply to a letter dated date seeking consent to revoke for year a and subsequent calendar years a previous election made by fund a fund plr-110916-99 and fund c collectively the funds under e a of the internal_revenue_code_of_1986 as amended the code calculation of their required_distribution of capital_gain_net_income under sec_4982 for the calendar_year ending december year a be determined on the basis of capital_gains_and_losses realized and recognized during the eleven-month period from december year e through october year a additionally the funds request that the the funds are each a series of company which was organized as a state x corporation each fund was separately incorporated and is treated as a corporation for tax purposes under sec_851 of the code the funds are registered with the securities_and_exchange_commission as diversified open-ended management investment companies organized under the investment_company act of u s c sec_80a-1 et seq the funds have elected to be treated as regulated_investment_companies rics under subchapter_m of the code and intend to continue to qualify as rics the funds use the accrual_method of accounting for tax and financial reporting purposes the funds’ primary investment objectives are to invest in stocks of growing companies in order to seek strong capital growth the adviser acts as the investment adviser to each of the funds in order to coordinate the income_tax provisions applicable to rics and the provisions of sec_4982 each fund elected under sec_4982 to use its tax_year of november in lieu of the 1-year period ending on october for purposes of calculating the required_distribution amount under sec_4982 and sec_4982 the initial elections pursuant to sec_4982 were made for the calendar_year ending on december year b for fund a for the calendar_year ending december year c for fund and for the calendar_year ending december year d for fund c the funds initially assumed that the election under sec_4982 would relieve the administrative burdens and costs associated with dual calculations of capital and foreign_currency gains and losses under the excise_tax and subchapter_m provisions of the code the fund’s experience has been that the sec_4982 election created additional administrative complexities due to the fact that dividend calculations and required excise_tax distributions cannot be calculated until the very end of the calendar_year thereby imposing severe time constraints on the accounting staff further the promulgation of regulations coordinating the excise_tax and subchapter_m provisions has greatly reduced the administrative burden referred to above accordingly the fund seeks consent to revoke its election to use its taxable_year the year ending november for purposes of sec_4982 b and e in addition to avoid the double inclusion of income gain deduction or joss each fund requests that its required_distribution under sec_4982 for calendar_year a be plr-110916-99 calculated by not taking into account capital_gains or losses realized and recognized during the 1-month period beginning november year e and ending november year e the capital_gain or loss occurring during that 1-month period has been properly taken into account in computing each fund's required_distribution for the calendar_year e the funds represent that the desire to revoke their respective sec_4982 elections is due to administrative and non-tax related financial burdens caused by the election ‘2 each fund is not seeking to revoke its election for the purpose of preserving or securing a tax_benefit each fund will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke its election each fund will not make a subsequent election under sec_4982 for five calendar years following the year of the grant of revocation law and analysis sec_4982 of the code which was enacted as part of the tax_reform_act_of_1986 and is effective for tax years beginning after date imposes an excise_tax on every ric for each calendar_year equal to percent of the excess if any of the required_distribution for the calendar_year over the distributed_amount for the calendar_year sec_4982 defines the term required_distribution to mean with respect to any calendar_year the sum of percent of the ric’s ordinary_income for such calendar_year plus percent of its capital_gain_net_income for the 1-year period ending on october of such calendar_year _ sec_4982 provides that the amount determined under sec_4982 for any calendar_year shall be increased by the excess if any of the grossed up required_distribution for the preceding calendar_year over the distributed_amount for such preceding year sec_4982 defines grossed up required_distribution for any calendar_year to mean the required_distribution for such year determined by applying sec_4982 to such year but substituting percent for each percentage set forth in sec_4982 plr-110916-99 sec_4982 provides that if the tax_year of a ric ends with the month of november or december the ric may elect to have its capital_gain_net_income for its tax_year applied in lieu of the 1-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined in sec_4982 sec_4982 provides that once made such election may be revoked only with the consent of the secretary sec_4982 provides that any foreign_currency_gain_or_loss which is attributable to a sec_988 transaction and which is properly taken into account for the portion of the calendar_year after october will not be taken into account in determining the amount of the ordinary_income of the ric for such calendar_year but will be taken into account in determining the ordinary_income of the ric for the following calendar_year in the case of any company making an election under sec_4982 the preceding sentence shall be applied by substituting the last day of the company’s taxable_year for october based upon the information submitted and the representations made we conclude that the funds’ desire to revoke their respective elections under sec_4982 of the code is because of administrative burdens and not because of any federal tax-related financial burden caused by the election the funds do not seek to revoke their respective elections for the purpose of preserving or securing a federal tax_benefit additionally none of the funds will either benefit through hindsight or prejudice the interests of the government as a result of being permitted to revoke its election conclusion accordingly pursuant to sec_4982 the secretary consents to the revocation of the election made by the funds under sec_4982 effective for calendar_year a and subsequent years in addition in calculating the required_distribution for calendar_year a for purposes of sec_4982 and the capital_gain_net_income and foreign_currency gains and losses if any of the funds will be determined on the basis of the capital and foreign_currency gains and losses taken into account during the eleven-month period from december year e through october year a as a condition to the secretary's consent to the revocation pursuant to sec_4982 the funds may not make a subsequent election under sec_4982 for a period of five calendar years following the year to which the grant of revocation applies that is year f through year g except as specifically ruled upon above no opinion is expressed or implied as to the federal excise or income_tax consequences regarding the funds plr-110916-99 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal income and excise_tax return filed by the funds for the first year to which this ruling applies sincerely assistant chief_counsel financial institutions products by yw alice m bennett chief branch enclosure copy of this letter copy for sec_6110 purposes
